Citation Nr: 1601055	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  10-38 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability as due to service-connected disabilities (TDIU), to include on an accrued benefits or substitute beneficiary basis.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel





INTRODUCTION

The Veteran had active service in the United States Navy from July 1965 to February 1969.  He died in April 2015 and the appellant is the surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The claim was before the Board on a previous occasion, and was remanded in November 2013 for evidentiary development.  The Veteran died during the pendency of the appeal, and the issue of substitution has been raised by the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran died in April 2015, during the pendency of this appeal.  The claim for entitlement to TDIU had been remanded by the Board in November 2013, and evidentiary development had occurred in the context of the claim.  Upon notice of the Veteran's death, the RO adjudicated claims for entitlement to service connection for the cause of death and for Dependents' Educational Assistance.  These were granted in June 2015.  Accordingly, the appellant has been deemed to be a "surviving spouse" within the meaning of VA regulations.  

In a July 2015 correspondence, the Veteran's spouse indicated that she wished to pursue the pending appeal for TDIU to completion.  She did not specifically express her desire to be deemed a substitute; however, in forwarding her allegation, such a desire was potentially evidenced.  The RO has not determined as to if substitution is warranted in this case.  The RO, in issuing a supplemental statement of the case, deemed the appeal to be one for accrued benefits only.  It does not appear as if notice was dispatched to her as to eligibility requirements for substitution which, if granted, would place her in a more favorable position than that of a claimant pursuing benefits on an accrued basis (substitution allows for development of the evidentiary record while an accrued benefits claimant must rely on evidence present in the record at the time of the Veteran's death).  

In September 2014, VA issued a regulation regarding substitution following a claimant's death, which has been codified at 38 C.F.R. § 3.1010 (2015).  That regulation states that if a claimant dies on or after October 10, 2008, a person eligible for accrued benefits under 38 C.F.R. § 3.1000(a)(1-5) may, in priority order, request to substitute for the deceased claimant in a claim for periodic monetary benefits under laws administered by VA, or an appeal of a decision with respect to such claim, that was pending before the AOJ or the Board when the claimant died.  Upon a grant of a request to substitute, the substitute may continue the claim or appeal to completion.  See 38 C.F.R. § 3.1010(a) (emphasis added). 

A specific request to substitute for a claimant must be made in writing with the AOJ by an eligible person no later than one year after the initial claimant's death; all determinations regarding a request to substitute must be made in the first instance by the AOJ, subject to the provisions of 38 C.F.R. § 20.1302.  See 38 C.F.R. § 3.1010(b), (c)(1), (e).  In lieu of a specific request for substitution, a claim for accrued benefits, survivors' pension, or DIC benefits by an eligible person is deemed to include a request to substitute if a claim for periodic monetary benefits, or an appeal of a decision with respect to such claim, was pending before the AOJ or the Board when the claimant died.  See 38 C.F.R. § 3.1010(c)(2). 

In light of this new regulation, the AOJ needs to determine whether the appellant is a valid substitute for the purpose of continuing the Veteran's appeal for entitlement to TDIU.  Re-adjudication of that eligibility is necessary as the new regulation specifically allows the appellant to appeal any adverse substitution determination.  Furthermore, it does not appear that the appellant was provided with notice of the new substitution regulation.

Finally, on her VA Form 9, the appellant requested a videoconference hearing with a Member of the Board.  On Remand, she should be scheduled for a hearing.  


Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a notice letter that explains substitution pursuant to 38 C.F.R. § 3.1010.  Afford the appellant the opportunity to submit additional evidence or argument in furtherance of her claim.  Associate any records or responses received with the claims file, and undertake any reasonable indicated development.

2.  Adjudicate whether the appellant is eligible to substitute for the deceased Veteran for the purpose of continuing the appeal for entitlement to TDIU. If the basic eligibility requirements are met, send the appellant appropriate notice with respect to her status as a substituted party.

3.  If the appellant is deemed to be a proper substitute for continuing the TDIU claim, re-adjudicate the claim after allowing the appellant the appropriate time to submit evidence supportive of her contentions.  Should the claim remain denied, issue an appropriate supplemental statement of the case.  

4.  Thereafter, schedule the appellant for a videoconference hearing with a Member of the Board.  

5.  If the claim remains denied, return the claim to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




